Mr. Justice Morris
delivered the opinion of the Court:
1. The-principal question in this case is that of the validity of section 81 of the by-laws above cited, whereby it was *371sought to make the officers of the several councils the agents of the members thereof for the transmission of dues, assessments, notices, and so forth, to the central governing body, in such manner as that the failure of these officers to perform their duty in the premises should be visited upon the members of the councils or upon the central body and the organizations of which the central body is the organ. And this question, it is admitted on behalf of the appellant, has already been settled adversely to the contention of the appellant by the decision of the Supreme Court of the United States in the precisely similar case of Knights of Pythias v. Withers, 177 U. S. 260, in which a similar by-law was held void, on the ground that it was inconsistent for the central body to impose the duties of agency upon the officers of the local councils and at the same time to seek to escape liability therefor by the mere declaration that these officers should be regarded solely as the agents of the members of the local councils. It is unnecessary for us to seek to add anything to what was said in that case. The decision is conclusive; it is authoritative, and it is just.
It is sought, however, to distinguish the present case from that of Knights of Pythias v. Withers upon several grounds which seem to us to be wholly unsubstantial and insiifficient.
It is said, in the first place, that it does not appear in this case that the central body has such control over the officers of the local councils as was assumed to exist in the Withers case. But we find no difference whatever in this regard. In both cases alike the officers were chosen by the local councils, and the central body designated them as the proper and the only persons by whom remittance was to he made to the central body. The theory that it was a necessity for the organization to make the individual members of the local councils guarantors of the integrity and good conduct of the officers in the transactions of these latter with the central body, was urged as earnestly in the Withers ease as it is here; but the theory is founded upon an impossible basis.
It is urged, in the second place, that in the Withers case the money was actually transmitted to the central body be*372fore the death of the insured, while here it would seem that the money was never sent. But it is not apparent that this circumstance should make any difference. If the officers of the local lodge or council were the agents of the central body for the transmission of the money, it is of no consequence to the individual member whether they performed that duty or not, whether they performed it' tardily or not at all.
It is suggested, in the third place, that in the Withers case the central body had, in effect waived the requirement of punctual remittance by failure to enforce the rule for suspension, while here there had been prompt suspension of the delinquent local council. Again, the answer is, that the individual member, as such, was not concerned with the arrangements between the central body and their agents in the local council.
In the fourth and last place it is argued that the policy of insurance in this case is a contract under the laws of the State of Georgia, where it is claimed to have been made; and that under the laws of Georgia such provisions as section 81 of the by-laws here mentioned are held to be valid. As authority for this statement reference is had to the case of O'Connell v. Supreme Conclave, 102 Ga. 143. But we do not find that that case sustains the proposition. What that case holds, in the language of the opinion itself, is this:
“ In reference to the other charge complained of, it is only necessary to say that, whether the act of an officer of a subordinate lodge of a given order is, in a particular instance, binding upon the ‘ Supreme Conclave ’ of the same order, depends upon the relation of the former to the latter, as defined by its constitution and by-laws and upon what is therein provided; and this being so, it cannot, in the absence of necessary information upon these points, be intelligently determined whether or not the payment of an assessment to an officer of the subordinate lodge would, in legal contemplation, be a payment to the ‘ Supreme Conclave.’ ”
This is a very different proposition from that contended for by the appellant. No one denies that, in general, the relation of the central governing body in these organizations *373to the subordinate lodges is to be determined by the constitution and by-laws. But constitutions and by-laws cannot make that agency in fact where no agency exists, and cannot relieve a principal of the consequences of agency in fact by failure to call it SO'.
In the present case, moreover, there is a peculiar condition of things which should preclude the appellant from setting up any such defense as it has here set up. If we can take the first plea of the defense as stating the truth, this lodge or council in Savannah, of which George Marr was a member, had actually been, suspended, by virtue of the by-laws, from affiliation with the order from and after July 1, 1900. Nor the plea recites that the council had been in default for the space of six months prior to the first day of December, 1900, which means that it had been in default since June 1, 1900; and that it was actually declared on December 1, 1900, by the premier of the parliament to be suspended. It is true that these dates are given under a videlicetj but, all the same, they are no less efficacious for the purposes of the present demurrer, especially as the defendant announced that it would stand by them, and therefore must be assumed as intending to make no variation of such dates in the proof.
But section 112 of the by-laws already cited provides that when any such default has continued for a period of ten days, the premier of the parliament may suspend the defaulting council; and that, if the default still continues for twenty days longer, then the offending council shall stand suspeuded from and after the first day of the following month. The result is, that, if the Savannah Council became in default on June 1, 1900, it became suspended by operation of the by-laws on July 1, 1900, and was not thereafter in good standing, if the appellant’s theory and statement of facts be assumed to be correct. And yet upwards of three weeks after this suspension had been consummated, that is, on July 23, 1900, when the default, if default there was, must necessarily have become known to the officers of the central body, these latter, without any protest of any kind, without any notice to Marr that his council was in default, *374a fact which he could not well have ascertained for himself, but of which they had the evidence in their own possession, executed and delivered to him this policy of- insurance. If this action of the central body is not to be regarded, as to him, as a waiver of any default that may have occurred before the execution of the policy, it would have to be regarded in the graver light of a gross fraud upon the insured. This, we are sure, was not intended; but the situation necessitates the acceptance of the theory of waiver of the- alleged default.
We find no reason to except this case from the ruling of the Supreme Court of the United States in the case of Knights of Pythias v. Withers.
2. It is sought, however, by the third and fourth pleas to defeat the appellee’s claim, on the ground that sections 64 and 104 of the by-laws of the association prohibit the institution of actions or other legal proceedings against any council, legislature, cabinet, or parliament of the order, " in any other way than through the regular channels of the order,” and establish an extensive system of appeals within the organization itself. What is meant by the expression, " The regular channels of the order,” does not appear; nor, although an extensive system of appeals is provided, is there any mention of any court or officer to whom cognizance is given of claims like that of the appellee. Even if it could be held that in an incorporated association, such , as the appellant is, a by-law could be sustained which would prohibit recourse to the ordinary tribunals of law, in regard to which we entertain very grave doubt; and even if in a voluntary, and especially a religious organization, by-laws and regulations for the discouragement of litigation have been upheld, yet most undoubtedly, in order to preclude one from resorting to the ordinary tribunals of the land for the enforcement of purely civil contracts, there must be some express and specific agreement shown for the substitution of some other mode of settlement. No such agreement is shown here; there is no mode pointed out by the pleas for the settlement of claims like that of the appellee rr in the regular channels of the order.” It is not shown that the appellee-, or George *375Marr, agreed not to have recourse to the courts in cases like the present. He who would oust the courts of the land of their ordinary jurisdiction, must show with specific distinctness what substitute therefor has been established; and it is not shown by the pleas in the present case that any officer or tribunal has been established to pass upon this class of claims.
It was held by the Supreme Court of the United States, in the case of Insurance Co. v. Morse, 20 Wall. 445, that no man can legally bind himself in advance to forfeit his right of suit on any and all occasions, whenever the case is presented. See also, to the same effect, Pope Manufacturing Co. v. Gormully, 144 U. S. 224; Badenfeld v. Mass. Assn., 154 Mass. 77; Reed v. Wash. Ins. Co., 138 Mass. 572; Mentz v. Armenian Fire Ins. Co., 79 Pa. St. 478; Dugan v. Thomas, 79 Maine, 221; Chosen Friends v. Forsinger, 125 Ind. 52; German-Amer. Ins. Co. v. Etherton, 25 Neb. 505.
In any aspect, therefore, of this case, we cannot think that the appellee is precluded by any by-law or regulation of the appellant association from having recourse to the courts of the country for the enforcement of the contract of the association with her.
3. In the third place, it is urged that the policy of insurance is void because the deceased George Marr was not in good standing in the order at the time of his death. We think that, in view of what has been said, this contention is wholly untenable. There is no plea to the effect that George Marr was not in good standing at the time of his death, other than the pleas which have already been considered and found insufficient. Courts of law, it is true, will not ordinarily concern themselves with the question of the good standing of members of social, benevolent and religious organizations. Matters of morals, or religion, or dogma, or discipline, or gentlemanly conduct, must be left to these organizations to be settled as best they can in their own way. But good standing, with reference merely to a civil contract, and which depends on the payment of dues to the organization, is a thing of which the civil courts will not *376hesitate to take cognizance. When translated, into plain English this argument is merely that the policy of insurance is void because the person insured has not paid his dues; and inasmuch as George Marr did pay his dues, the contention is wholly without foundation. It does not alter the case to call the payment of dues by the name of good standing, or to make the failure to pay dues go by the designation of bad standing. It is with things, not with words, that the law is concerned.
We conclude that there was no error in the judgment rendered by the Supreme Court of the District of Columbia in the premises; and that this judgment shall be affirmed, with costs. And it is so ordered.